                                          Case 4:20-cv-04865-YGR Document 42 Filed 04/19/21 Page 1 of 1




                                   1

                                   2                                 UNITED STATES DISTRICT COURT

                                   3                               NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5     FLOUZEL PANINGBATAN,                               CASE NO. 20-cv-04865-YGR
                                   6                  Plaintiff,                            ORDER GRANTING MOTION TO COMPEL
                                                                                            ARBITRATION, STAYING PAGA CLAIM,
                                   7            vs.                                         SETTING COMPLIANCE DEADLINE, AND
                                                                                            DISCHARGING ORDER TO SHOW CAUSE
                                   8     MOTIVATE LLC AND BLUECREW INC.,
                                   9                  Defendants.                           Re: Dkt. Nos. 30, 35

                                  10          On June 8, 2020, plaintiff filed this action in Alameda County Superior Court. Defendant
                                  11   Motivate LLC removed the case to federal court on July 20, 2020. (Dkt. No. 1.) On March 1,
                                  12   2021, defendant BlueCrew Inc. filed a motion to compel arbitration of plaintiff’s individual claims
Northern District of California
 United States District Court




                                  13   and to stay her claim under the Private Attorneys General Act of 2004 (“PAGA”). (Dkt. No. 30.)
                                  14   Having carefully considered the briefing and arguments submitted on the motion, and for the
                                  15   reasons stated on the record at the April 13, 2021 hearing, the Court GRANTS BlueCrew’s motion
                                  16   to compel arbitration and STAYS the proceeding as to the PAGA claim. The Court further SETS a
                                  17   compliance deadline for 9:01 a.m. on August 27, 2021. The parties shall provide the Court with a
                                  18   status update regarding the Alvarado action pending in Los Angeles Superior Court within 14
                                  19   days of that court’s ruling on the anticipated motion for preliminary approval of the class action
                                  20   settlement in that case or five (5) business days prior to the date of the compliance deadline,
                                  21   whichever event is earlier.
                                  22          Upon receiving the declaration from BlueCrew’s counsel confirming that it has produced
                                  23   plaintiff’s time records (Dkt. No. 40), the Court hereby DISCHARGES the April 7, 2021 Order to
                                  24   Show Cause without sanctions.
                                  25          This Order terminates Docket Numbers 30 and 35.
                                  26          IT IS SO ORDERED.
                                  27   Dated: April 19, 2021
                                                                                                YVONNE GONZALEZ ROGERS
                                  28
                                                                                           UNITED STATES DISTRICT COURT JUDGE
